DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US
2013/0119778 (Jung).
Regarding claim 1, Jung teaches a power supply apparatus (Fig. 1 shows wireless power
transmitter 200) comprising:
a power supply interface (Fig. 5 shows the transmitting unit 230 ie. power supply interface)
[0069];
a communication interface (Fig. 5 shows that the identifying unit 240, negotiating unit 250
comprise of a communication interface) [0058, 0069, 0071-0073];
a processor (Fig. 5 shows the control unit 260), wherein the processor performs following
processes [0074-0079, 0173]:
controlling the communication interface to establish communication with an electronic apparatus
[0056-0057];

determining, after the communication with the electronic apparatus is established and based on the information (connection signal is sent by the transmitting unit 230 in order to establish the communication with the receiver ie. electronic apparatus in response to which the receiver 300 sends the response signal) [0070-0072], whether the electronic apparatus is capable of detecting the power receiving status data and providing the power receiving status data to the power supply apparatus (determining based on the status information whether the receiver 300 ie. electronic apparatus is capable of detecting connection signal and providing response signal to the transmitter 200 ie. power supply apparatus) [0072-0079, 0137-0147];
performing the power supply process in a case where the electronic apparatus is capable of
detecting the power receiving status data and providing the power receiving status data to the
power supply apparatus (when the response signal is received by the transmitter 200 from the
receiver 300 the power supply process is performed) [0059-0063, 0075-0079, 0142-0143]; and
not performing the power supply process in a case where the electronic apparatus is not capable
of detecting the power receiving status data and providing the power receiving status data to the
power supply apparatus (when the receiver 300 ie. electronic apparatus is not capable of
detecting connection signal and providing response signal to the transmitter 200 the power


Regarding claim 2, Jung teaches wherein the processor further performs a following process: in a
case where the electronic apparatus is not capable of detecting the power receiving status data
and providing the power receiving status data to the power supply apparatus, performing
controlling not to supply power to the electronic apparatus (when the receiver 300 ie. electronic
apparatus is not capable of detecting and providing the power receiving status data to the
transmitter 200 by virtue of being a non-transmittable device ie. coin or key, the transmitter 200
thereby performs controlling NOT to supply power to the device) [0072, 0092, 0111, 0144].

Regarding claim 3, Jung teaches wherein the processor further performs a following process:
in a case where the electronic apparatus is not capable of detecting the power receiving status
data and providing the power receiving status data to the power supply apparatus, performing
control to supply power to the electronic apparatus according to the information [0131, 0134,
0138-0139].

Regarding claim 4, Jung teaches wherein the information includes information about a battery
connected to the electronic apparatus [0055, 0142, 0145 and 0155].

Regarding claim 5, Jung teaches wherein the information includes information for notifying an
error about the electronic apparatus (the object being a non-transmittable object such as a key or
a coin ie. error about electronic apparatus) [0072, 0092].


power transmitter 200) having a power supply interface (Fig. 5 shows the transmitting unit 230
ie. power supply interface) [0069] and a communication interface (Fig. 5 shows that the
identifying unit 240, negotiating unit 250 comprise of a communication interface) [0058, 0069,
0071-0073], the method comprising:
controlling the communication interface to establish a communication with an electronic
apparatus [0056-0057];
receiving power receiving status information about the electronic apparatus from the electronic
apparatus before controlling the power supply interface to perform a power supply process for
supplying a power to the electronic apparatus via the power supply interface, wherein the power to the electronic apparatus is controlled based on power receiving status data in the power supply process (before supplying power the identifying unit 240 identifies the wireless power receiver 300 ie. electronic apparatus by receiving a response signal ie. power receiving status information about the receiver from the receiver) [0072-0073, 0137-0141];
determining, after the communication with the electronic apparatus is established and based on the information (connection signal is sent by the transmitting unit 230 in order to establish the communication with the receiver ie. electronic apparatus in response to which the receiver 300 sends the response signal) [0070-0072], whether the electronic apparatus is capable of detecting the power receiving status data and providing the power receiving status data to the power supply apparatus (determining based on the status information whether the receiver 300 ie. electronic apparatus is capable of detecting connection signal and providing response signal to the transmitter 200 ie. power supply apparatus) [0072-0079, 0137-0147];
performing the power supply process in a case where the electronic apparatus is capable of

power supply apparatus (when the response signal is received by the transmitter 200 from the
receiver 300 the power supply process is performed) [0059-0063, 0075-0079, 0142-0143]; and
not performing the power supply process in a case where the electronic apparatus is not capable
of detecting the power receiving status data and providing the power receiving status data to the
power supply apparatus (when the receiver 300 ie. electronic apparatus is not capable of
detecting connection signal and providing response signal to the transmitter 200 the power
transmitter 200 does not perform power supply process) [0072, 0092, 0144].

Claim 7-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0119778 (Jung) in view of US 2012/0299389 (Lee).

Regarding claim 7, Jung teaches a transmitter (Fig. 1 shows wireless power transmitter 200)
having a power supply interface (Fig. 5 shows the transmitting unit 230 ie. power supply
interface) [0069] and a communication interface (Fig. 5 shows that the identifying unit 240,
negotiating unit 250 comprise of a communication interface) [0058, 0069, 0071-0073] to execute
a method, the method comprising:
controlling the communication interface to establish a communication with an electronic
apparatus [0056-0057];
receiving power receiving status information about the electronic apparatus from the electronic
apparatus before controlling the power supply interface to perform a power supply process for
supplying a power to the electronic apparatus via the power supply interface, wherein output of
the power is controlled based on power receiving status data in the power supply process (before

apparatus by receiving a response signal ie. power receiving status information about the receiver
from the receiver) [0072-0073, 0137-0141];
determining, after communication with the electronic apparatus is established and based on the information (connection signal is sent by the transmitting unit 230 in order to establish the communication with the receiver ie. electronic apparatus in response to which the receiver 300 sends the response signal) [0070-0072], whether the electronic apparatus is capable of detecting the power receiving status data and providing the power receiving status data to the power supply apparatus (determining based on the status information whether the receiver 300 ie. electronic apparatus is capable of detecting connection signal and providing response signal to the transmitter 200 ie. power supply apparatus) [0072-0079, 0137-0147];
performing the power supply process in a case where the electronic apparatus is capable of
detecting the power receiving status data and providing the power receiving status data to the
power supply apparatus (when the response signal is received by the transmitter 200 from the
receiver 300 the power supply process is performed) [0059-0063, 0075-0079, 0142-0143]; and
not performing the power supply process in a case where the electronic apparatus is not capable
of detecting the power receiving status data and providing the power receiving status data to the
power supply apparatus (when the receiver 300 ie. electronic apparatus is not capable of
detecting connection signal and providing response signal to the transmitter 200 the power
transmitter 200 does not perform power supply process) [0072, 0092, 0144].
However, Jung does not explicitly teach a recording medium recording a program for
causing a computer.
However, Lee teaches a recording medium recording a program for causing a computer

It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have the transmitter as taught by Jung executing the functions of communications and power transmission which is stored in a recording medium recording a program for causing a computer to carry out the functions since it is commonly known in the art that a computer is required to carry out the functions that are being executed by the transmitter as taught by Jung.

Regarding claim 8, Jung teaches wherein the power supply process includes a foreign object detection process (when the receiver 300 ie. electronic apparatus is not capable of detecting and providing the power receiving status data to the transmitter 200 by virtue of being a non-transmittable device ie. coin or key, the transmitter 200 thereby performs foreign object detection process) [0072, 0092, 0111, 0144].


Regarding claim 9, Jung teaches further comprising: in a case where the electronic apparatus is not capable of detecting the power receiving status data and providing the power receiving status data to the power supply apparatus, performing controlling not to supply power to the electronic apparatus (when the receiver 300 ie. electronic apparatus is not capable of detecting and providing the power receiving status data to the transmitter 200 by virtue of being a non-transmittable device ie. coin or key, the transmitter 200 thereby performs controlling NOT to supply power to the device) [0072, 0092, 0111, 0144].


Regarding claim 10, Jung teaches further comprising: in a case where the electronic apparatus is not capable of detecting the power receiving status data and providing the power receiving status data to the power supply apparatus, performing control to supply power to the electronic apparatus according to the information [0131, 0134, 0138-0139].


Regarding claim 11, Jung teaches wherein the information includes information about a battery connected to the electronic apparatus [0055, 0142, 0145 and 0155].


Regarding claim 12, Jung teaches wherein the information includes information for notifying an error about the electronic apparatus (the object being a non-transmittable object such as a key or a coin ie. error about electronic apparatus) [0072, 0092].


Regarding claim 13, Jung teaches wherein the power supply process includes a foreign object detection process (when the receiver 300 ie. electronic apparatus is not capable of detecting and providing the power receiving status data to the transmitter 200 by virtue of being a non-transmittable device ie. coin or key, the transmitter 200 thereby performs foreign object detection process) [0072, 0092, 0111, 0144].

Response to Arguments
Applicant's arguments filed 08/16/2021 have been fully considered but they are not persuasive. 
Regarding claims 1-6 and 7, the Applicant presents that Jung fails to teach “determining after the communication with the electronic apparatus is established” because the Applicant interprets that as stated in the previous office action, Jung teaches “in a case where there is no response to a connection signal, it is determined as a clip and power is not supplied” and thereby Jung does not teach “an apparatus capable of connecting communication but not capable of transmitting or receiving a power transmission condition”. 
The Examiner would like to direct the Applicant toward Jung teaching connection signal is sent by the transmitting unit 230 in order to establish the communication with the receiver ie. electronic apparatus in response to which the receiver 300 sends the response signal [0070-0072]. Thereby, teaching that “determining after the communication with the electronic apparatus is established…” which is part of the claimed subject matter. 
The Examiner would like to indicate that the Applicant alleges that Jung does not teach “an apparatus capable of connecting communication but not capable of transmitting or receiving a power transmission condition” which is not part of the claims, thereby is not part of the rejection. 

Furthermore, in light of the amendments, the 112 rejection has been withdrawn. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SWARNA N CHOWDHURI whose telephone number is (571)431-0696.  The examiner can normally be reached on Mon-Fri 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7496.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


SWARNA N. CHOWDHURI
Examiner
Art Unit 2836



/S.N.C/Examiner, Art Unit 2836                              

/HAL KAPLAN/Primary Examiner, Art Unit 2836